Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                               May 9, 2017




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II
    In the Matter of the                                               No. 49621-6-II
    Personal Restraint Petition of

    WENDEL WAYNE JOHNSON,

                                     Petitioner.

                                                                UNPUBLISHED OPINION



          MELNICK, J. — Wendel Johnson seeks relief from personal restraint imposed following

his 2008 convictions for two counts of first degree rape of a child.1 The trial court sentenced him

to 136 months of confinement, based on a standard sentence range of 120 to 160 months. He

argues that the trial court used an incorrect standard sentence range, in that at the time of his crimes

in 1996, the standard sentence range was 102 to 136 months.2 The State concedes that the trial

court used the wrong standard sentence range and that Johnson is entitled to be resentenced under

the correct standard sentence range.



1
  Johnson filed a motion to modify his judgment and sentence in the trial court. That court
transferred his motion to us under CrR 7.8(c) to be considered as a personal restraint petition.
Because Johnson shows that his judgment and sentence is facially invalid, his petition is not subject
to the time bar contained in RCW 10.73.090(1).
2
    Former RCW 9.94A.310 (1995); former RCW 9.94A.320 (1995).
No. 49621-6-II


        We accept the State’s concession and remand Johnson’s judgment and sentence to the trial

court for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    MELNICK, J.
 We concur:



 JOHANSON, P.J.




 SUTTON, J.




                                                2